DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a needle for engaging an eye of the fishhook” in claim 1.
Such claim limitation(s) is/are: “an opening configured to receive the needle” in claim 1.
Such claim limitation(s) is/are: “a first elongated channel on the surface of the first jaw that is configured to receive a shank of the fishhook” in claim 8.
Such claim limitation(s) is/are: “a second elongated channel on the opposing surface of the second jaw that is configured to receive a shank of the fishhook” in claim 9.
Such claim limitation(s) is/are: “a recess on the surface of the first jaw that is configured to receive a fishing line or leader attached to the eye of the fishhook” in claim 15.
Such claim limitation(s) is/are: “a recess on the opposing surface of the second jaw that is configured to receive a fishing line or leader attached to the eye of the fishhook” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (4208749).

In reference to claim 1, Hermann et al. disclose a fishhook remover (11) capable of  removing/dehooking a fishhook from a catch (because it has met all of the structural limitations and also see Column 3, Lines 13-15), the fishhook remover comprising: a first jaw (23) and a second jaw (25), each comprising a first end (22 and 21, respectively, Figure 1) and a second end (15 and 13, respectively, Figure 1), and wherein the first jaw comprises a needle (33) that is capable of engaging an eye of the fishhook (because it has met all of the structural limitations), the needle projecting from a surface (26) of the first jaw toward an opposing surface (27) of the second jaw (Figure 1), wherein the opposing surface of the second jaw comprises an opening (35) configured to receive the needle (Figure 3), wherein the first and second jaws are operatively coupled to move between an open position (Figure 1) where the first and second jaws are separated by a maximum distance possible (Figure 1) and the eye of the fishhook can fit over the needle, and a closed position (Figure 3) where the first and second jaws are at their closest approach to one another and the needle contacts the second jaw to securely retain the fishhook between the first and second jaws (Figures 1 and 3-7). 

In reference to claim 2, Hermann et al. disclose that the opening (35) on the opposing surface of the second jaw is a recess, an indentation, or a through-hole (Column, Line 62).

In reference to claim 3, Hermann et al. show that the needle is fixed to the first jaw (Figures 1 and 3), or moveable within the first jaw.

In reference to claim 5, Hermann et al. show that the opening on the opposing surface of the second jaw is a through-hole (35, Figure 3), and the needle is fixed to the first jaw (Figure 1). 
In reference to claim 13, Hermann et al. show that the needle (33) projects from a position on the surface of the first jaw that is spaced apart from the first end (22, Figure 1). 

In reference to claim 14, Hermann et al. show that the opening (35) on the opposing surface of the second jaw is positioned to receive the needle (Figure 3).

In reference to claim 15, Hermann et al. disclose a recess (at 37 of jaw 23, note; while Figure 1 shows 37 as being on the second jaw, the first jaw 23 also includes the same recess, see Column 4, Lines 41-42) on the surface of the first jaw that is capable/configured to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position because it meets the structural limitations of the claim. 

In reference to claim 16, Hermann et al. disclose a recess (at 37 of jaw 25) on the opposing surface of the second jaw that is capable/configured to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position because it meets the structural limitations of the claim.

In reference to claim 17, Hermann et al. disclose a first handle (18) and a second handle (17), wherein each of the first and second handles comprise a first end (left most end as seen in Figure 1) and a second end (see figure below).  

[AltContent: arrow][AltContent: textbox (Second end of second handle)][AltContent: textbox (Second end of first handle)][AltContent: arrow]
    PNG
    media_image1.png
    288
    591
    media_image1.png
    Greyscale


In reference to claim 18, Hermann et al. disclose a first plier element (23) and a second plier element (25), wherein the first plier element comprises the first jaw and the second handle (Figure 1), and the second plier element comprises the second jaw and the first handle (Figure 1), and wherein a joint (19) pivotably couples the first plier element and the second plier element (Figures 1 and 3). 

In reference to claim 19, Hermann et al. disclose that the second end of the first handle is directly attached to the second end (15) of the second jaw (25) to form the second plier element, and the second end of the second handle is directly attached to the second end (13) of the first jaw (23) to form the first plier element (Figure 1) and wherein the first plier element comprises a first unitary material, and the second plier element comprises a second unitary material (because the same cross-hatch marks are used for both elements, Figure 1), wherein the joint pivotably couples the first and second unitary materials together (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of Morin et al. (2012/0284997). 

In reference to claim 4, Hermann et al. disclose the claimed invention as previously mentioned above, and further show that the opening on the opposing surface of the second jaw is a recess (35), but lack, having the needle being moveable within the first jaw. However, Morin et al. teach that it is old and well known in the art at the time the invention was made to provide a tool (26) having first (28) and second (20) jaws, wherein the first jaw includes a needle (36) that is moveable within the first jaw (Paragraph 39 and Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fixed needle, of Hermann et al., with the known technique of providing a needle that is moveable within a first jaw, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can accommodate workpieces of various sizes and shapes. 

In reference to claim 10, Morin et al. disclose that the needle (36) is moveable within the first jaw (28), and wherein the first jaw further comprises a housing (outer surface thereof) that receives the needle when the first and second jaws are in the closed position (Figure 1). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of Gerdes (4899482) or McCasland (3597775). 

In reference to claim 6, Hermann et al. disclose the claimed invention as previously  mentioned above, but lack, the first jaw further comprising a first eye retention recess around the needle that is configured to receive the eye of the fishhook. However, Gerdes teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) including a first jaw (19) that includes a needle (23) and further comprising a first eye retention recess (22, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (see Column 2, Lines 27-29). In addition, McCasland teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) including a first jaw (12) that includes a needle (30) and further comprising a first eye retention recess (36, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first jaw, of Hermann et al., with the known technique of providing a first jaw with a first eye retention recess around the needle, as taught by Gerdes or McCasland, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a recess which provides a space for containing a hook with minimal or no lateral pressure on the hook, provides proper alignment of one jaw with respect to another jaw and which more effectively supports and forces the workpiece into engagement with the needle. 

In reference to claim 7, Gerdes shows that it is known to provide a second jaw (18) with a second eye retention recess (21) around an opening (24) that is configured/capable of receiving the eye of the fishhook because it has met all of the structural limitations (Column 2, Lines 27-29). And, McCasland also shows that it is known to provide a second jaw (14) with a second eye retention recess (22) around an opening (i.e. “a hole drilled in jaw 14”, see Column 2, Lines 8-9) that is configured/capable of receiving the eye of the fishhook because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of Gerdes (4899482) or McCasland (3597775) and Takasaki et al. (2016/0184980).

In reference to claim 8, Hermann et al. disclose the claimed invention as previously  mentioned above, but lack, a first elongated channel on the surface of the first jaw that is configured to receive a shank of the fishhook, wherein the first elongated channel is aligned with the needle and centered with respect to lateral edges of the first jaw and longitudinally positioned between the first eye retention recess and the first end of the first jaw. However, Takasaki et al. teach that it is old and well known in the art at the time the invention was made to provide a tool (1) comprising first (lower) and second (upper) jaws (4), wherein the first jaw (lower 4) includes multiple griping surfaces (11 and 12, Figure 4) and wherein a first elongated channel (see figure below for first and second interpretations) on the surface of the first jaw that is configured/capable to receive a shank of the fishhook, because it meets all of the structural limitations of the claim, wherein the first elongated channel is aligned with the needle (when combined with Hermann because the needle in Hermann is centrally located) and centered with respect to lateral edges (11, Figure 5) of the first jaw and longitudinally positioned between the first eye retention recess (when combined with Hermann) and the first end (21) of the first jaw (Paragraph 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gripping surface (26) of the first jaw, of Hermann et al., with the known technique of providing a first jaw with various gripping surfaces including a first elongated channel on the surface of the first jaw and is centered with respect to lateral edges of the first jaw and longitudinally positioned between the first end of the first jaw, as taught by Takasaki et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having excellent grasping function capable of reliably pinching even thin workpieces as needed by the user. 

[AltContent: textbox (Second interpretation of the channel formed from only one )][AltContent: textbox (First interpretation of the channel)][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    432
    487
    media_image2.png
    Greyscale


Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of Gerdes (4899482) or McCasland (3597775) and Cynoske (2220317). 

In reference to claim 9, Hermann et al. disclose the claimed invention as previously  mentioned above, but lack, further comprising a second elongated channel on the opposing surface of the second jaw that is configured to receive a shank of the fishhook, wherein the second elongated channel is aligned with the opening and centered with respect to lateral edges of the second jaw and longitudinally positioned between the second eye retention recess around the opening and the first end of the second jaw. However, Cynoske teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) comprising first (1) and second (2) jaws, and a second elongated channel (formed as the space between opposing elements 14, as seen in Figure 5) on an opposing surface of a second jaw (12) that is configured/capable to receive a shank of the fishhook, because it meets the structural limitations of the claim, wherein the second elongated channel is aligned with an opening (13) and centered with respect to lateral edges of the second jaw and longitudinally positioned between a second eye retention recess (formed as the space above element 12 and surrounding element 13, Figure 5) around the opening and the first end (rightmost end of 12) of the second jaw (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second jaw, of Hermann et al., with the known technique of providing a second jaw with a second elongated channel, as taught by Cynoske, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can easily and quickly be positioned in operative relation to a workpiece and that can be conveniently manipulated. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of Morin et al. (2012/0284997) and Summers (1795054). 

In reference to claim 11, Hermann et al. disclose the claimed invention as previously mentioned above, but lack, the housing comprises a biasing mechanism that pushes the needle out of the housing and away from the surface of the first jaw when the fishhook remover is in the open position. However, Summers teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) with a housing (formed as the area surround spring 5, Figure 2) that comprises a biasing mechanism (5) that pushes a needle (formed at 4 and its shaft) out of the housing and away from the surface (8) of a first jaw (2) when the tool is in an open position (Figure 2 and Page 1 Lines 35-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of Hermann et al., with the known technique of providing a housing with a biasing mechanism that pushes the needle out of the housing and away from the surface of the first jaw, as taught by Summers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more easily permits the handle to be moved in any direction. 

In reference to claim 12, Summers discloses that the housing further comprises a fastener (6) that retains the biasing mechanism and needle (i.e. at least the shaft) in the housing (Figure 2). 

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (4208749) in view of McCasland (3597775). 

In reference to claim 20, Hermann et al. disclose the claimed invention as previously  mentioned above, but lack, the first handle is attached to the second end of the first jaw, and the second handle is attached to the second end of the second jaw; and wherein the second end of the first handle is attached to the second jaw, and the second end of the second handle is attached to the first jaw. However, McCasland teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) having a first handle (62) that is attached to a second end (formed as the right end of 12 extending between opposing sides 68, Figure 1) of first jaw (12), and a second handle (60) is attached to a second end (formed as the right end of 14 extending between opposing sides 64, Figure 1) of second jaw (14); and wherein the second end of the first handle is attached (by elements 68) to the second jaw (Figure 1), and the second end of the second handle is attached (from elements 64) to the first jaw (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first handle and the second handle, of Hermann et al., with the known technique of providing the connection between the first handle and the second handle, as taught by McCasland, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a recess which causes the jaws to remain substantially parallel with each other as they move toward and away from each other.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bigej (4796318) teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) including a first jaw (14) that includes a needle (44) and further comprising a first eye retention recess (formed as the recess/space between 44 and 46, Figures 1 and 3) around the needle that is configured to receive the eye of the fishhook, because it has met all of the structural limitations (Column 2, Line 64-Column 3, Line 2), said recess more effectively supports and forces the workpiece into engagement with the needle. Higgins (7716768) teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) comprising first (42) and second (50) jaws, and a second elongated channel (formed as the channel 56, as seen in Figure 10) on an opposing surface of a second jaw that is configured/capable to receive a shank of the fishhook, because it meets the structural limitations of the claim, wherein the second elongated channel is aligned with an opening (circular/curved opening connected to 56, Figure 10) and centered with respect to lateral edges of the second jaw and longitudinally positioned between a second eye retention recess (Figures 4 and 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723